DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.
*  *  *  *  *
Claim Interpretation 
	Independent claim 1 is directed to a composition comprising: (a) a polysaccharide (0.05-0.5 wt%); (b) a polyol (about 10-20 wt%); and (c) a colorant (about 0.0001-0.005 wt%).  No particular polysaccharide, polyol, or colorant are recited in the independent claim”.  Regarding the proviso added to claims 1 and 36, please note that the term “glycosaminolycan” includes specific classes of compounds, which include hyaluronic acid (see, e.g., Table 2 of Gandhi, cited below), but not the chemically modified hyaluronic acid disclosed by Fujikawa, which, while being a polysaccharide, is both structurally and functionally distinguished from the hyaluronic acid that is categorized as a glycosaminoglycan.                                                                              
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13-21, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 400 930 (“Morales Molina”) (see IDS filed on 28 September 2021) as evidenced by EP 2537867 (“Fujikawa”) (currently of-record) as further evidenced by Chem Biol Drug Des 2008; 72: 455-482 (“Gandhi”).
	Morales Molina teaches a composition comprising a water-soluble polymer for the treatment of lesions in the mucosa by means of endoscopic resection, e.g., resection of polyps and/or tumors of the gastrointestinal mucosa (see abstract).
	The disclosed composition comprises, e.g., a water-soluble polymer derived from cellulose at a concentration of 0.005-2% (see [0039]) (overlapping with the concentration recited in claims 1 and 36).  Disclosed water-soluble compounds derived from cellulose include hydroxyethylcellulose (see [0047]) (suggesting claims 1, 2, 4, and 20).
The water-soluble polymer derived from cellulose may be a high viscosity cellulose (1500-3500 cP) (overlapping with claim 5) (see [0056]-[0057]).
	The disclosed composition may further comprise a polyalcohol at a concentration of 10-20% (suggesting the concentration recited in claims 1 and 36).  Regarding claims 1, 6, 8, and 20, glycerol (also known as glycerin) is disclosed as a polyalcohol (see [0065]).  
	The disclosed composition may further comprise a dye, such as methylene blue (see [0070]) (suggesting claims 1, 9, 10, 20, and 36).  The dye is disclosed at a concentration of 0.01-0.1 ml of a 0.1-5% solution (see, e.g., [0073]) in, e.g., a 50 ml volume (see, e.g., [0128]), resulting in a final concentration overlapping with the concentration recited in claims 1 and 36 (0.0002-0.002%).
	Regarding the newly added limitation to claim 1, Morales Molina interprets “hyaluronic acid” to include derivatives of hyaluronic acid, “such as those described in EP2537867.”  EP2537867 (“Fujikawa”) discloses a modified hyaluronic acid that is structurally and functionally distinct from unmodified hyaluronic acid and/or salts of hyaluronic acid, as disclosed in the instant specification.  For example, Fujikawa modifies the glycerin skeleton of formula 1 with a compound shown by formula 1 (see, e.g., [0004] and [0032]-[0052]).  Fujikawa converts raw hyaluronic acid to an alkyl ammonium salt and then reacts that alkylammonium salt with Compound 1 or Compound 2 (see [0035]-[0041]).  This modified compound has properties that are distinct from those of hyaluronic acid (see, e.g. [0005] and [0053]-[0071]).  For example, the modified compound is simultaneously hydrophilic and hydrophobic (see, e.g., [0055] and [0057]) and has excellent solubility in both water and ethanol (see [0054] and [0060]).  Thus, a person of ordinary skill in the art would not consider the modified compound disclosed by Fujikawa to be either a hyaluronic acid, or a glycosaminoglycan, which is a category of polysaccharides that includes chains of specific disaccharide repeating regions that include hyaluronic acid, but not the modified compound disclosed by Fujikawa (see, e.g., Table 2 of Gandhi, disclosing hyaluronic acid as a glycosaminoglycan).  Thus, the modified hyaluronic acid of Fujikawa, incorporated by Morales Molina, is outside the scope of the newly added proviso to claim 1 and claim 36, as it is a polysaccharide that is not categorized as a glycosaminoglycan.  
	Regarding claims 13-15, the disclosed composition is sterilized (see [0078]-[0080]).
	The disclosed composition is preferably an aqueous composition (see [0062]) (suggesting claims 11, 16, 17, and the “water” of claim 36).
	Regarding claim 18, the disclosed composition has a viscosity of 5-100 mPa*s (see [0039]). 
	Regarding claim 19, the pH of the disclosed composition is in the range of 3-8 (see [0069]).  
	Regarding claim 21, the disclosed composition may be aseptically filled into a vessel (e.g. a syringe) (see, e.g., [0091] and [0121]).  
	Regarding the “buffer” of claim 36, various buffers are disclosed (see [0069]).
	Regarding the “preservative” of claim 36, a preserving agent is disclosed (see [0066]).
	The disclosed composition is beneficial in that during mucosectomy, it resulted in a lift or bump separating for an average of 45 minutes the zone of the lesion from the zone irrigated by blood vessels, such that the damaged tissue could be precisely removed, avoiding irrigated tissue, and the risk of hemorrhage was thereby reduced, and recovery was faster (see [0014]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a composition as recited in claim 1, wherein the composition does not include hyaluronic acid, as taught by Morales Molina and evidenced by Fujikawa and Gandhi.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it results in reduced risk of hemorrhage and faster recovery during mucosectomy, as explained by Morales Molina (see above).   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.  Applicant argues that “the skilled artisan would readily understand that the modified hyaluronic acid referred to in Fujikawa is a glycosaminoglycan (i.e., including a glucosamine and a glucuronic acid disaccharide).”  See remarks, page 7. 
In response, as noted in the substantive rejection, glycosaminoglycans include specific compounds with particular disaccharide units, that do not include the modified compound disclosed by Fujikawa (see, e.g., Table 2 of Gandhi).  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615